                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  MATHEW HUFNUS,                                   Case No. 20-cv-08701-VC
                 Plaintiff,
                                                   ORDER GRANTING MOTION TO
          v.                                       DISMISS
  DONOTPAY, INC.,                                  Re: Dkt. No. 30
                 Defendant.



       DoNotPay’s motion to dismiss is granted. To state a claim under the Telephone
Consumer Protection Act (TCPA), Hufnus must allege that DoNotPay sent messages using an
“automatic telephone dialing system” (autodialer) within the meaning of the TCPA. See 47
U.S.C. § 227(a)(1). To qualify as an autodialer, a device must have “the capacity to use a random
or sequential number generator to either store or produce phone numbers to be called.” See
Facebook, Inc. v. Duguid, 141 S. Ct. 1163, 1173 (2021). The platform DoNotPay used to contact
Hufnus merely processes phone numbers supplied by consumers while signing up for
DoNotPay’s services. As alleged in the complaint, DoNotPay’s platform then stores these
numbers in a random and/or sequential way; uses a random and/or sequential generator to pull
from the list of numbers to send targeted text messages; and uses a random and/or sequential
generator to determine the sequence in which to send messages. But the platform only contacts
phone numbers specifically provided by consumers during DoNotPay’s registration process, and
not phone numbers identified in a random or sequential fashion. The platform thus does not
qualify as an autodialer under the TCPA.
       Hufnus resists this conclusion by pointing to a line from footnote 7 of the Duguid
opinion, which provides that “an autodialer might use a random number generator to determine
the order in which to pick phone numbers from a preproduced list. It would then store those
numbers to be dialed at a later time.” 141 S. Ct. at 1172 n.7. Hufnus argues that DoNotPay’s
platform uses a random number generator to determine the order in which to pick from the
preproduced list of consumer phone numbers, such that it does qualify as an autodialer. But
Hufnus’s argument relies on an acontextual reading of this line, both with respect to the footnote
specifically and the opinion more generally. As to the footnote, the Court employed the quoted
line to explain how an autodialer might both “store” and “produce” randomly or sequentially
generated phone numbers, citing to an amicus curiae brief from the Professional Association for
Customer Engagement for support. That brief makes clear that the “preproduced list” of phone
numbers referenced in the footnote was itself created through a random or sequential number
generator, differentiating it from the “preproduced list” of phone numbers used by DoNotPay,
which was created by consumers providing their numbers while signing up for DoNotPay’s
services.1
       More generally, Hufnus’s reading of footnote 7 conflicts with Duguid’s holding and
rationale. The Supreme Court explained in Duguid that the TCPA’s definition of autodialer
concerns devices that allow companies “to dial random or sequential blocks of telephone
numbers automatically,” not systems, such as DoNotPay’s, that randomly or sequentially dial
numbers from a list that was itself created in a non-random, non-sequential way. 141 S. Ct. at
1167. The Supreme Court also explicitly stated that its opinion in Duguid was intended “to
resolve a conflict among the Courts of Appeals” about the types of devices that qualify as
autodialers. Id. at 1168. And DoNotPay’s platform is akin to the systems deemed to not qualify
as autodialers by the Courts of Appeals with which the Supreme Court sided, because
DoNotPay’s system targets phone numbers that were obtained in a non-random way
(specifically, from consumers who provided them). See, e.g., Gadelhak v. AT&T Services, Inc.,


1
  The Professional Association for Customer Engagement’s request to file an amicus curiae brief
is granted.


                                                2
950 F.3d 458, 460 (7th Cir. 2020) (Barrett, J.) (holding that a system that “exclusively dials
numbers stored in a customer database” does not qualify as an autodialer); Glasser v. Hilton
Grand Vacations Co., LLC, 948 F.3d 1301, 1306 (11th Cir. 2020) (adopting a definition of
autodialer that excludes equipment that “target[s] a list of debtors” or “target[s] individuals likely
to be interested in buying vacation properties”).
       The platform DoNotPay used to contact Hufnus does not qualify as an autodialer under
the TCPA. Hufnus’s claim thus fails as a matter of law, and dismissal is without leave to amend.



       IT IS SO ORDERED.

Dated: June 24, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                    3
